138 Nev., Advance Opinion 61
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DEREK JOHNSTON,                                       No. 83968
                 Petitioner,
                VS.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                              FiLEE0
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE                                   OCT 06 2022
                MARY KAY HOLTHUS, DISTRICT
                JUDGE,
                                                                     BY
                Respondents,
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.



                            Original petition for writ of mandamus challenging district
                court pretrial release protocols.
                            Petition granted in part and denied in part.


                Legal Resource Group, LLC, and T. Augustus Claus, Henderson,
                for Petitioner.

                Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                Attorney, Alexander Chen, Chief Deputy District Attorney, and Brianna K.
                Lamanna, Deputy District Attorney, Clark County,
                for Real Party in Interest.




                BEFORE THE SUPREME COURT, HARDESTY, STIGLICH, and
                HERNDON, JJ.




SUPREME COURT
        OF
     NEVADA


(o) 1947A
                                                                                -        GP/
                                                  OPINION

                By the Court, STIGLICH, J.:
                            This original petition for a writ of mandamus challenges
                pretrial release protocols.    Petitioner was arrested and charged with
                criminal activity, released on bail with high-level monitoring, and then
                taken into custody for allegedly violating his conditions of bail.      While
                awaiting an evidentiary hearing after remand, petitioner filed this action,
                complaining of delay and about the procedures (or lack thereof)
                implemented after he was taken into custody and asking us to consider the
                standards for pretrial release both in general and as applied to him
                specifically and to direct his release. Meanwhile, however, the district court
                held an evidentiary hearing and re-released petitioner to house arrest.
                            We conclude that petitioner's claims challenging the imposition
                of house arrest are not moot, while his claims regarding the procedures for
                addressing violations of the conditions of bail are moot because he is no
                longer in custody but should be considered under an exception to the
                mootness doctrine because they are capable of repetition yet evading
                review.    We take this opportunity to clarify that a defendant is
                constitutionally entitled to a prompt hearing after being taken into custody
                from pretrial release, at which the State bears the burden of demonstrating
                probable cause. Further, we recognize that a violation of a condition of
                house arrest may lead to statutory sanctions, and we do not recognize a
                distinction between so-called "technical" and "substantive" violations. And
                we hold that NRS 178.4851 and Valdez-Jimenez require the district court
                to make findings of fact on the record that each condition of pretrial release
                is the least restrictive means of ensuring public safety and the defendant's
                return to court. We grant mandamus relief in part to direct the district

SUPREME COURT
        OF
     NEVADA
                                                      2
(M 19471,
                court to enter an order concerning petitioner's custodial status, consistent
                with our instructions in this opinion. We deny mandamus relief insofar as
                relief cannot be afforded on petitioner's challenges and to the extent that
                petitioner seeks relief beyond an order addressing his custodial status
                supported by findings of fact on the record consistent with NRS 178.4851.
                                              BACKGROUND
                            In 2020, the State charged petitioner Derek Johnston with
                battery resulting in substantial bodily harm constituting domestic violence
                and malicious destruction of property.     He was granted bail, placed on
                medium-level electronic monitoring, and ordered to maintain no contact
                with the victim as conditions of his release. After an additional domestic
                battery charge was filed against Johnston in a separate case, he was placed
                on high-level electronic monitoring (house arrest) in 2021.
                            Shortly   thereafter,   the   Las   Vegas   Metropolitan   Police
                Department (LVMPD) took Johnston into custody for violating his pretrial
                release conditions by living with the victim, failing to stay at his approved
                address, failing to submit to alcohol and drug testing, and failing to comply
                with a court order. A letter from an LVMPD officer to the district court
                alleged that Johnston "had not been to his approved residence a single time
                since beginning [house arrest] and he had not been calling as instructed for
                his activities." When LVMPD officers visited Johnston's workplace during
                the daytime, they found that the business was closed and locked.         An
                LVMPD officer tried calling Johnston's cellphone and home phone to no
                avail. They were finally able to contact Johnston by calling his GPS device.
                When Johnston let the officers into his shop, he informed them that his
                girlfriend, Sarah, was upstairs. The officers found a woman lying in a bed
                who they claim did not produce identification. The LVMPD letter alleged
                that this woman was the victim with whom Johnston was ordered not to
SUPREME COURT
        OF
     NEVADA
                                                      3
[Or 1947A
                     have contact. Johnston also refused to provide a urine sample to the officers
                     for a drug test.
                                 A hearing on the State's motion to revoke bail was held over one
                     month after Johnston was taken into custody. Johnston alleged that the
                     woman who interacted with the police at his shop was not the victim and
                     had provided a driver's license number identifying her as another person.
                     The district court temporarily granted the State's motion pending an
                     evidentiary hearing.
                                 The district court held an evidentiary hearing a few weeks
                     later. Johnston contended that the claim that the woman at Johnston's
                     shop was the victim evinced "willful ignorance" because the victim was at
                     least 5'7" tall, while the woman at the shop was 410" tall. Sarah, the
                     woman Johnston contended was at the shop who he identified by name to
                     the officers, was present at the hearing. Video from an officer's body-worn
                     camera was shown at the hearing, and Sarah testified that she was the
                     woman shown in the video. The State then stipulated that the woman in
                     the video was Sarah and not the victim. The district court agreed and
                     determined Johnston's only violation of the house arrest provisions was
                     staying at his shop—which had open bottles of alcohol—instead of his home
                     address. Johnston argued that his sleeping in the office was merely a
                     technical violation that was not substantive. The district court rejected the
                     proposed distinction of technical versus substantive violations, explaining
                     that "whether it's technical or not technical, if you can't follow the rules,
                     then that's an issue." Nonetheless, the district court rejected the State's
                     motion and reinstated Johnston on house arrest. Johnston argued that he
                     should not be placed on house arrest at all and maintained that the house
                     arrest protocol imposed "reache[d] further than what [was] least
                     restrictive." The district court denied Johnston's request to be removed
SUPREME COURT
         OF
     NEVADA
                                                          4
fi)) I947A    ‘44.
                  from house arrest and did not rule on his larger challenge to the imposition
                  of house arrest.
                              The next month, LVMPD again arrested Johnston and took him
                  into custody for allegedly failing to maintain contact with his supervising
                  officer and failing to provide a urine sample for a drug test. A letter from
                  an LVMPD officer alleged that Johnston was unresponsive to officers phone
                  calls on several occasions. Further, Johnston made eye contact with officers
                  who were attempting to conduct a home visit and drove away. The officers
                  thereafter visited him at his workplace, which they were unable to access
                  until they called Johnston to let them in. An officer requested Johnston
                  provide a urine sample, which Johnston refused, as he stated that he had
                  just used the bathroom.      He was thereafter taken into custody and
                  transported to Clark County Detention Center (CCDC). While at CCDC,
                  Johnston again refused to provide a urine sample to the officers.
                              Although no hearing on the pretrial detention was scheduled,
                  Johnston sought his release at a subsequent calendar call hearing before
                  the district court. The district court refused to address his custody status
                  at that hearing and directed Johnston to file a motion for release, despite
                  Johnston's objection that NRS 178.4851 required the State to move to
                  detain a defendant. Ultimately, the court set an evidentiary hearing, after
                  which the court ordered Johnston's release and reinstatement to house
                  arrest. Meanwhile, Johnston filed the instant writ petition.
                                                DISCUSSION
                              Johnston's petition raises two challenges to the pretrial release
                  violation process. First, he argues that criminal defendants are entitled to
                  a prompt hearing when taken into custody for alleged violations of the
                  conditions of pretrial release. At that hearing, he argues, that the State
                  should provide credible evidence to show probable cause for the violation.
SUPREME COURT
       OF
    NEVADA
                                                       5
(0) 1947A .affP
                          Second, he argues that the court should recognize a distinction between
                          "technical" and "substantive" violations of pretrial release conditions and
                          issue intermediate sanctions accordingly.       Related to these challenges,
                          Johnston further argues that the district court erred by requiring him to
                          post bail and submit to house arrest because the court did not determine
                          that bail and the conditions of bail in this case were the least restrictive
                          means of protecting the community and ensuring his return to court.
                          Johnston requests that this court set forth new procedures governing
                          pretrial release decisions and order his immediate discharge.
                          Johnston's challenges relating to the procedures for addressing violations of
                          the pretrial release terms are moot
                                      Johnston's    writ   petition   challenges   the   procedures   for
                          addressing alleged violations of the terms of his pretrial release. Although
                          Johnston was taken into custody, the district court rejected the State's
                          motion to revoke bail, and Johnston was subsequently reinstated on house
                          arrest. This court's role is to resolve live disputes by a decision that can be
                          given effect and not to resolve moot or abstract issues. Univ. & Cmty. Coll.
                          Sys. of Nev. v. Nevadans for Sound Gov't, 120 Nev. 712, 720, 100 P.3d 179,
                          186 (2004). Therefore, "a controversy must be present through all stages of
                          the proceeding, and even though a case may present a live controversy at
                          its beginning, subsequent events may render the case moot." Personhood
                          Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (citations
                          omitted).   Courts, however, have recognized limited exceptions to the
                          mootness doctrine. See 1A C.J.S. Actions § 80 (2022 update) (identifying
                          several exceptions jurisdictions have applied). As Johnston is no longer in
                          custody, we conclude that his claims challenging his detention for violating




SUPREME COURT
         OF
      NEVADA
                                                                6
((» I 947A    AAtelt4,4
                pretrial release conditions are moot.1     Nevertheless, we must determine
                whether the moot claims should be addressed under an exception to the
                mootness doctrine.
                The moot claims should be considered as presenting issues capable of
                repetition, yet evading review
                            Johnston argues that, even if his challenges regarding pretrial
                detention became moot when the district court held the evidentiary hearing
                and reinstated him on house arrest, this court should consider them under
                the capable-of-repetition-yet-evading-review exception to the mootness
                doctrine. He argues that "most pretrial release violation detention orders
                are short in duration and the issues concerning bail and pretrial detention
                become moot once the case is resolved by dismissal, guilty plea, or trial." He
                further contends that these issues recur and identifies three criminal cases
                in which defendants have raised similar arguments before the justice court
                or district court regarding the revocation of bail. And Johnston argues that
                the issues involve "violations of due process."
                            While this court generally declines to consider moot issues, we
                may consider a moot case "if it involves a matter of widespread importance
                that is capable of repetition, yet evading review." See Personhood Nev., 126
                Nev. at 602, 245 P.3d at 574. To invoke this exception, the party seeking to
                overcome mootness must show "that (1) the duration of the challenged
                action is relatively short, (2) there is a likelihood that a similar issue will



                      1We   agree with Johnston that the claims challenging the imposition
                of bail with house arrest as a condition are not moot, as he has not pleaded
                guilty or been convicted at this time. Valdez-Jimenez v. Eighth Judicial
                Dist. Court, 136 Nev. 155, 158, 460 P.3d 976, 982 (2020) (recognizing that
                bail and pretrial issues "become moot once the case is resolved by dismissal,
                guilty plea, or triar).
SUPREME COURT
        OF
      NEVADA
                                                      7
(0) I V47A
                arise in the future, and (3) the matter is important." Bisch v. Las Vegas
                Metro. Police Dep't, 129 Nev. 328, 334-35, 302 P.3d 1108, 1113 (2013).
                "[T]he second factor of the mootness exception requires that the question
                presented is likely to arise in the future with respect to the complaining
                party or individuals who are similarly situated to the complainant." Valdez-
                Jimenez, 136 Nev. at 160, 460 P.3d at 983.
                            We conclude that Johnston's pretrial release claims present
                issues capable of repetition yet evading review. First, the "duration of the
                challenged action is relatively short." Bisch, 129 Nev. at 334-35, 302 P.3d
                at 1113. The United States Supreme Court has observed that "[p]retrial
                detention is by nature temporary, and it is most unlikely that any given
                individual could have his constitutional claim decided on appeal before he
                is either released or convicted." Gerstein v. Pugh, 420 U.S. 103, 110 n.11
                (1975). The brevity of pretrial detention meets this consideration. Second,
                these issues are likely to arise in the future, as Johnston has illustrated
                with examples in three other criminal cases in which defendants were taken
                into custody in a manner that allegedly violated due process. Cf. Valdez-
                Jimenez, 136 Nev. at 160, 460 P.3d at 983 (concluding that petitioners
                showed a likelihood of recurrence where they "provided documents from
                other criminal cases in which defendants have raised similar arguments").
                Johnston himself has at least twice been subjected to the detention he
                argues is unconstitutional, and it stands to reason that he may be similarly
                subjected in the future.2   Third, the pretrial issues presented here are
                important. Pretrial detention and the parameters of house arrest affect
                many arrestees, and these issues touch on the constitutionality of Nevada's


                     %deed, the parties represented at oral argument that Johnston has
                once more been taken into custody.
SUPREME COURT
        OF
     N EVA DA
                                                     8
10) i947A
                bail and pretrial release regime.      See id. at 160-61, 460 P.3d at 983
                (observing that petitioners showed that the issues were important where
                they "affect[ed] many arrestees and involve [d] the constitutionality of
                Nevada's bail system," such that resolving them "would provide guidance to
                judges who are responsible for assessing an arrestee's custody status").
                Further, this case presents an opportunity for this court to clarify the court's
                role when taking a defendant into custody for a violation of his pretrial
                release conditions. Therefore, even though resolution of these issues may
                not benefit Johnston, we elect to consider them under the exception. Cf.
                Haney v. State, 124 Nev. 408, 410-11, 185 P.3d 350, 352 (2008) ("Although
                our ruling in this case will not benefit [appellant] directly because his
                sentence has expired, we nonetheless address the legal questions presented
                because they are capable of repetition, yet evading review.").
                Mandamus relief is warranted in part, and this petition presents several
                important legal issues that merit clarification
                            A writ of mandamus is available to compel a district court to
                perform an act the law requires or to control a manifest abuse or arbitrary
                or capricious exercise of discretion. NRS 34.160; Ina Game Tech., Inc. v.
                Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
                Mandamus relief is available only if a petitioner lacks a plain, speedy, and
                adequate legal remedy. NRS 34.170; Int'l Game Tech., 124 Nev. at 197, 179
                P.3d at 558. A manifest abuse of discretion occurs when there is a clearly
                erroneous interpretation or application of the law, and "[a]n arbitrary or
                capricious exercise of discretion is one founded on prejudice or preference
                rather than reason, or contrary to the evidence or established rules of law."
                State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 931-32, 267
                P.3d 777, 780 (2011) (internal quotation marks and citations omitted); see
                also Walker v. Second Judicial Dist. Court, 136 Nev. 678, 680-81, 476 P.3d
SUPREME COURT
         OF
     N EVA DA
                                                       9
(0.1 1947A
                1194, 1196-97 (2020) (distinguishing a manifest abuse of discretion or
                arbitrary or capricious act from correcting a "mere error in judgmene and
                providing that such mandamus "is available only where the law is
                overridden or misapplied, or when the judgment exercised is manifestly
                unreasonable or the result of partiality, prejudice, bias or ill will" (internal
                quotation marks omitted)). The court may also issue so-called "advisory"
                mandamus.      Walker, 136 Nev. at 683, 476 P.3d at 1198-99.           In such
                instances, the court may consider a writ petition to clarify an important
                legal   issue when "considerations of sound judicial            economy     and
                administration militate in favor of granting the petition." Oxbow Constr.,
                LLC v. Eighth Judicial Dist. Court, 130 Nev. 867, 872, 335 P.3d 1234, 1238
                (2014) (internal quotation marks omitted). An issue considered through
                advisory mandamus must "present a serious issue of substantial public
                policy or involve important precedential questions of statewide interest."
                Walker, 136 Nev. at 684, 476 P.3d at 1199. And the petitioner must show
                why writ relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 P.3d 840, 844 (2004). Whether a writ petition will be considered
                is within this court's sole discretion. Armstrong, 127 Nev. at 931, 267 P.3d
                at 779-80.
                             Here, we elect to entertain this writ petition because it presents
                questions of statewide importance relating to pretrial release that would
                likely escape appellate review. As discussed below, we grant mandamus
                relief in part to direct the district court, in regard to Johnston's pretrial
                custodial status, to make findings of fact on the record supported by
                reasoning explaining why each condition imposed is the least restrictive
                means necessary to assure the safety of persons in the community and to
                protect against the risk of flight. We also observe that these pretrial release
                issues present important issues of public concern, as we noted in
SUPREME COURT

           OF
       NEVADA

                                                      10
(0)   194 ?A
                 determining that the capable-of-repetition-yet-evading-review exception
                 applied. Accordingly, we grant advisory mandamus in part to clarify that
                 an individual is entitled to a prompt hearing following an arrest for an
                 alleged violation of a condition of pretrial release and that the district court
                 must enter findings on the record supporting that the conditions of pretrial
                 release imposed are the least restrictive necessary to satisfy the objectives
                 set forth in NRS 178.4851(1). We deny the petition in part to the extent
                 that Johnston seeks further relief.
                 Due process requires a prompt hearing for a defendant taken into custody
                 while on house arrest for a pretrial release violation, at which the State must
                 show probable cause
                             Johnston first argues that he was deprived of his right to due
                 process by being held in custody for over a month without a hearing. He
                 argues that the district court was required to hold a prompt hearing at
                 which the State must demonstrate probable cause for taking him into
                 custody based on a violation of the pretrial release conditions. The State
                 counters that detention for violating the conditions of release is not a new
                 arrest that requires a hearing under Valdez-Jimenez. The State argues that
                 Johnston was not arrested for a new offense, but rather was taken into
                 custody to determine whether he was still a suitable candidate for release.
                             We review de novo constitutional issues such as due process.
                 Manning v. State, 131 Nev. 206, 209-10, 348 P.3d 1015, 1017-18 (2015).
                 Both the United States and Nevada Constitutions provide that no person
                 shall be deprived of liberty without due process of law. U.S. Const. amend.
                 XIV, § 1; Nev. Const. art. 1, § 8(2). "Pretrial release and detention decisions
                 implicate a liberty interest—conditional pretrial liberty—that is entitled to
                 procedural due process protections." Holland v. Rosen, 895 F.3d 272, 297
                 (3d Cir. 2018).   "Procedural due process requires that any government

 SUPREME COURT
           OF
        NEVADA
                                                       11
4())   1947A
                action depriving a person of liberty must 'be implemented in a fair manner.'"
                Valdez-Jimenez, 136 Nev. at 165, 460 P.3d at 987 (quoting United States v.
                Salerno, 481 U.S. 739, 746 (1987)). Once the court concludes that due
                process applies, it must determine what process an individual is due, as the
                United States Supreme Court has rnade clear "that due process is flexible
                and calls for such procedural protections as the particular situation
                demands." Morrissey v. Brewer, 408 U.S. 471, 481 (1972).
                            The timing of a hearing, if one is required, is often of
                fundamental importance for due process. Goldberg v. Kelly, 397 U.S. 254,
                267 (1970) ("The hearing must be at a meaningful time and in a meaningful
                manner." (internal quotation marks omitted)). In the context of one accused
                of violating the conditions of parole, the United States Supreme Court has
                held that "[t]he revocation hearing must be tendered within a reasonable
                time after the parolee is taken into custody." Morrissey, 408 U.S. at 488; In
                re Smith, 138 Nev., Adv. Op. 16, 506 P.3d 325, 327 (2022) (citing Morrissey
                for this proposition); see also United States v. Montalvo-Murillo, 495 U.S.
                711, 716 (1990) (recognizing that the federal Bail Reform Act requires a
                prompt hearing on an alleged violation and sets forth time limits). And in
                the context of bail and other decisions regarding conditions of pretrial
                release, this court has recognized "that an accused is entitled to a prompt
                individualized hearing on his or her custody status after arrest." Valdez-
                Jimenez, 136 Nev. at 163, 460 P.3d at 985.
                            The Legislature has provided that a penalty for noncompliance
                with a condition of pretrial release must be preceded by reasonable notice
                and an opportunity for a hearing. NRS 178.4851(7). It has not provided
                specific time limits for conducting this hearing.      Consistent with the
                principles of due process and in accordance with other decisions requiring
                individualized hearings where an individual is subject to restraint by the
SUPREME COURT
          OF
      NEVADA
                                                     12
i()) 1947 A
                State, we clarify that one detained for allegedly violating a condition of
                pretrial release has a due process right to a prompt hearing after arrest. At
                the hearing, the State must show probable cause that a violation of a
                condition of pretrial release has occurred, see Valdez-Jimenez, 136 Nev. at
                166, 460 P.3d at 987 (generally recognizing it is the State's burden of proof
                in bail proceedings); In re Wheeler, 81 Nev. 495, 500, 406 P.2d 713, 716
                (1965) (recognizing States burden of proof to present evidence in bail
                proceedings), and the defendant may contest the evidence put forward,
                State v. Knight, 380 A.al 61, 61 (Vt. 1977). Should the district court find
                probable cause that a violation occurred, it may impose a sanction as set
                forth in NRS 178.4851(7)(a)-(c). See Sheriff Washoe Cty. v. Steward, 109
                Nev. 831, 835, 858 P.2d 48, 51 (1993) (establishing that probable cause
                requires a showing by at least slight or marginal evidence of a reasonable
                inference that the accused committed the offense). And we reject the States
                argument that taking a person into custody does not qualify as an arrest,
                as NRS 178.4851(9) provides that remanding to custody is implemented by
                "arrest[ing] the person." We clarify that a district court abuses its discretion
                when it does not hold a prompt hearing on an alleged pretrial release
                violation. Nevertheless, we deny mandamus relief as to Johnston's pretrial
                release claims because they are moot, as he is no longer in custody. See
                Valdez-Jimenez, 136 Nev. at 167, 460 P.3d at 988 (denying mandamus
                petitions as moot where petitioners challenging bail regimen were no longer
                subject to pretrial detention).
                A violation of house arrest restrictions may justify taking a defendant into
                custody, and there is no distinction between "technical" and "substantive"
                violations
                            Johnston argues that this court should "create intermediate
                levels of sanctions for small violations of pretrial releases" to avoid

SUPREME COURT
        OF
     N EVADA
                                                      13
(0) I947A
                        rendering language in NRS 178.487 surplusage. He urges this court to
                        adopt the standard from the federal Bail Reform Act of 1984, which he
                        argues contains similar provisions, and NRS 176A.630, which "has codified
                        the parlance of technical vs. non-technical violation for probationers."
                                     We look first to plain language in interpreting a statute.
                        Bergna v. State, 120 Nev. 869, 873, 102 P.3d 549, 551 (2004).              Where
                        legislative intent is clear, we will construe it to give effect to that intent. Id.
                        We review matters of statutory interpretation de novo. Justin v. Second
                        Judicial Dist. Court, 132 Nev. 462, 466, 373 P.3d 869, 872 (2016).
                                     We conclude that the plain language of the statutes at issue
                        repels Johnston's arguments. First, NRS 178.487, a statute relating to bail
                        after arrest for a felony offense committed while on bail, does not apply.
                        Instead, NRS 178.4851(7)(c), the applicable statute, provides that the court
                        may revoke bail and remand the defendant into custody if the defendant
                        "fails to comply with a condition of release." NRS 178.4851(7)(c) does not
                        distinguish a "technical" violation of a condition of pretrial release from a
                        "substantive violation. Rather, it unambiguously allows the district court
                        to revoke bail and remand the defendant into custody if the defendant fails
                        to comply with a condition of release. See NRS 178.4851(7). The statute
                        provides no basis to distinguish between purportedly technical and
                        substantive violations. Johnston's reliance on NRS 176A.630 as an example
                        of where the Legislature has made such a distinction reinforces this point:3
                        There, the Legislature defined "technical violation" as "any alleged violation
                        of the conditions of probation" that is not, for example, the commission of a
                        new felony or gross misdemeanor.             See NRS 176A.630(5)(b).          The


                              3Notably, NRS 176A.630 applies to probation and parole and thus
                        does not apply here.
SUPREME COURT
         OF
     N EVADA
                                                                14
110) I947A    aziegt.
                Legislatures silence with respect to classifications of violations in NRS
                178.4851(7) undercuts Johnston's argument that the Legislature intended
                to distinguish between technical and other violations of conditions of bail.
                See S. Nev. Homebuilders As.s'n v. Clark County, 121 Nev. 446, 453, 117
                P.3d 171, 175 (2005) (observing that the Legislature has provided for
                supermajority voting when it so intended and concluding that its silence in
                that regard in the statute at issue indicated that the Legislature did not
                intend to impose that requirement in that instance). Finally, we decline
                Johnston's invitation to adopt distinctions set forth in the federal Bail
                Reform Act: had the Legislature intended for Nevada's bail laws to mirror
                analogous federal laws in this regard, it would have done so.          See id.;
                Siragusa v. Brown, 114 Nev. 1384, 1399, 971 P.2d 801, 811 (1998) (declining
                to apply federal RICO statutory requirements that diverged from those of
                Nevada's RICO statutes); see also State, Div. of Ins. v. State Farm Mut.
                Auto. Ins. Co., 116 Nev. 290, 295, 995 P.2d 482, 486 (2000) (presuming that
                the Legislature enacting a statute does so aware of other statutes relating
                to the same subject). Accordingly, we conclude that Johnston has not shown
                that we should construe the bail statutes to distinguish between technical
                and substantive violations.
                The district court manifestly abused its discretion by failing to enter findings
                on the record supporting the conditions of pretrial release that it imposed
                            Johnston contends that the district court erred in imposing
                restrictions, such as house arrest, that were not individualized to his
                circumstances. He argues that uniform conditions of house arrest violate
                both NRS 178.4851 and Valdez-Jimenez where the district court does not
                make an individualized determination that the restrictions imposed are the
                least restrictive means of ensuring his return to court and protecting the
                community. Johnston also argues that the district court erred by requiring
SUPREME COURT
        OF

     N EVADA
                                                      15
(0) I947A
                him to submit to house arrest and post bail. The district court declined to
                make factual findings when Johnston raised this issue below.
                            We review district court orders regarding pretrial release for an
                abuse of discretion. Vctldez-Jirnenez, 136 Nev. at 161, 460 P.3d at 984. NRS
                178.4851(1) provides that the district court shall only impose a condition of
                release "as it deems to be the least restrictive means necessary to protect
                the safety of the community or to ensure that the person will appear at all
                times and places ordered by the court."4 Any condition imposed must be
                supported by reasoned findings on the record explaining how the condition
                is the least restrictive means to protect community safety or to ensure the
                individual's appearance in court.     NRS 178.4851(3); see also Valdez-
                Jimenez, 136 Nev. at 166, 460 P.3d at 987 (requiring the district court to
                "make findings of fact and state its reasons for the bail decision on the
                record"). House arrest and electronic monitoring do not stand apart from
                the conditions that may permissibly be imposed, but, as with any condition
                of pretrial release, the district court's imposition of any such restriction
                must be supported by an individualized determination that the condition is
                necessary to secure the statutorily defined aims of conditions of pretrial
                release. See Valdez-Jimenez, 136 Nev. at 164, 460 P.3d at 985 ("[W]here a
                defendant remains in custody following indictment, he or she must be
                brought promptly before the district court for an individualized custody
                status determination.").




                      4NRS 178.4851(4) creates a partial exception to this rule for persons
                arrested for first-degree murder, which is not at issue in this case.
SUPREME COURT
       OF
     NEVADA
                                                     16
fO) 1947A
                               Here, the district court did not make the required findings when
                   it assigned Johnston to house arrest. As the district court did not support
                   its conditions of pretrial release with findings explaining their propriety, we
                   cannot determine whether house arrest was appropriate to protect the
                   community and ensure Johnston's appearance in court. Nevertheless, as
                   the district court did not comply with its statutory mandate of supporting
                   its imposition of house arrest, we conclude that it manifestly abused its
                   discretion. Accordingly, we direct the district court, in regard to Johnston's
                   pretrial custodial status, to make findings of fact on the record supported
                   by reasoning explaining why each condition imposed is the least restrictive
                   means necessary to assure the safety of persons in the community and to
                   protect against the risk of flight.
                                                   CONCLUSION
                               In this opinion, we clarify three issues of law. First, a defendant
                   has a constitutional right to a prompt hearing after being taken into custody
                   from pretrial release, and at that hearing, the State bears the burden of
                   demonstrating probable cause. Second, a violation of a condition of pretrial
                   release may lead to statutory sanctions, and we do not recognize a
                   distinction between so-called "technical" and "substantive violations. And
                   third, NRS 178.4851 and Valdez-Jimenez require the district court to make
                   findings of fact on the record that each condition of pretrial release is the
                   least restrictive means of ensuring public safety and the defendant's return
                   to court. We grant mandamus relief in part to direct the district court to




SUPREME COURT
        OF
     NEVADA
                                                         17
(0) I947A    QS*
                enter an order con.sistent with our instructions in this opinion. We deny
                mandamus relief insofar as relief cannot be afforded on Johnston's
                challenges and to the extent that Johnston seeks relief beyond an order
                addressing his custodial status supported by findings of fact on the record
                consistent with NRS 178.4851..


                                                         Al4C.A.V
                                                  Stiglich

                We concur:




                liardesty




                E.erndon




SUPREME COURT
     OF
   NEVACA

                                                    18